Citation Nr: 1511218	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-11 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to October 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 rating decision of the Newark, New Jersey Department of Veteran Affairs (VA) Regional Office (RO).  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issues of service connection for a left knee disability and a respiratory disability addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the October 2014 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the undersigned that he wished to withdraw his appeal with respect to his claim seeking entitlement to service connection for obstructive sleep apnea; there is no question of fact or law remaining before the Board on that matter.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for OSA have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

Here, at the October 2014 Travel Board hearing before the undersigned, prior to the promulgation of a decision in the matter, the Veteran expressed an intent to withdraw the issue of entitlement to service connection for obstructive sleep apnea.  Hence, there remain no allegations of errors of fact or law for appellate consideration in connection with these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and it must be dismissed.
 

ORDER

The appeal seeking service connection for obstructive sleep apnea is dismissed.


REMAND

First, the Board notes that the Veteran's VA treatment records appear to remain outstanding.  Notably, at the October 2014 Travel Board hearing, he testified that he has received treatment for both a respiratory disability and left knee disability from the East Orange VA Medical Center (MC).  The Board notes that the record contains no records of any VA treatment.  As such records are constructively of record, and the Veteran has alleged that they contain information which is critical to his claims, they must be secured.  The Board also notes that, although his service treatment records include a diagnosis for an acute respiratory disease, the Veteran has not been afforded an examination in conjunction with his claimed respiratory disability (presumably because the record does not include a current diagnosis for such).  However, should any VA treatment records confirm the presence of a current respiratory disability, a VA examination would be needed to determine the nature and likely etiology of such.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of VA treatment the Veteran has received for any left knee or respiratory disabilities, to specifically include all records from the East Orange VAMC.

2. Then, conduct any additional development indicated by any records received pursuant to the development ordered in directive [1] (i.e., a VA examination if records suggest he has a current diagnosis for a respiratory disability).  Any examinations ordered must include a complete rationale with all opinions provided.

3. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


